MEMORANDUM **
California state prisoner Teddy S. Williams appeals the district court’s summary judgment for police officers in his section 1983 action alleging that the officers used excessive force to effect his arrest. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a grant of summary judgment and may affirm on any ground supported by the record. Olson v. Morris, 188 F.3d 1083, 1085 (9th Cir.1999). We affirm.1
Because Williams’ state criminal action and his district court action involve the same primary right, res judicata bars his district court action. See Eichman v. Fotomat Corp., 147 Cal.App.3d 1170, 197 Cal.Rptr. 612, 614 (1983); Teitlebaum Furs, Inc. v. Dominion Ins. Co., 58 Cal.2d 601, 25 Cal.Rptr. 559, 560, 375 P.2d 439, 440 (1962) (holding that California law “[does] not preclude the application of collateral estoppel in a civil case to issues determined in a previous criminal prosecution.”).
Given our holding, we do not reach Williams’ contention that his action is not barred by Heck v. Humphrey because he is no longer in custody for his resisting arrest conviction.
Williams’ request for appointment of counsel is denied. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. Pursuant to Fed.R.Evid. 201(c), we take judicial notice of the California Court of Appeals' judgment in People v. Teddy Samuel Williams, 2d Crim. No. B133285, affirming Williams' criminal conviction in the Santa Barbara County Superior Court.